Citation Nr: 1731030	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  13-21 028A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Yuskaitis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 and April 1991 with periods of reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, denied service connection for sleep apnea (also claimed as respiratory complaints). 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a May 2017 videoconference hearing and a transcript of the hearing is of record.

In May 2017, the Veteran submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ) review. 


FINDING OF FACT

The competent evidence of record is at least in equipoise as to whether the Veteran's diagnosed obstructive sleep apnea had its onset during service. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria to establish service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  Given the favorable disposition of the Veteran's claim for service connection for sleep apnea, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.

Service Connection

The Veteran contends that the obstructive sleep apnea originated in service.  Specifically, he argues that he has had symptoms of a sleep disability in service and since discharge from active service.  He further asserts that he was misdiagnosed in service with sinus and respiratory issues, the same signs and symptoms that resulted in his diagnosis of obstructive sleep apnea. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2016).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a) (2016); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background

The Veteran's service treatment records are silent for complaints of, treatment for or a diagnosis of sleep apnea.  

The Veteran's DD 214 confirms that his military occupation specialty was a hospital corpsman. 

Post-service VA treatment records show that the Veteran underwent a Persian Gulf examination in March 2007.  At this time, he was told to follow up for a sleep apnea and cluster headache evaluation. 

In August 2009 VA treatment notes, the Veteran reported complaints of increased snoring.  The Veteran described stoppage or gasping for air and obstructive sleep apnea was suspected.  The Veteran was referred to a sleep clinic for evaluation and advised to be careful with the operation of a vehicle as excessive day time sleepiness was possible.

A September 2009 VA sleep medicine consult note reflects the Veteran's complaints of loud snoring and apneic spells during sleep for many years.  The Veteran endorsed loud snoring, gasping breath/witness apnea, fragmented sleep, and unrestorative sleep.  The Veteran denied sleep walking, restless or kicking legs during sleep, sleep attacks, cataplexy, sleep paralysis, hypnogogic/hypnopompic hallucinations, automatic behaviors, or teeth grinding.  His daytime symptoms included excessive daytime sleepiness and falling asleep during inactive times such as watching television or while reading. 

The Veteran underwent a sleep polysomnography in December 2009.  He was diagnosed with moderate obstructive sleep apnea/hypopnea.  The Veteran was referred to a CPAP clinic.  During the polysomnography, the Veteran displayed frequent obstructive apneas with moderate oxygen desaturations and arousals and leg movements were noted associated with respiratory events.  Subsequently, the Veteran was prescribed and provided a custom fitted CPAP machine in January 2010. 

In a January 2010 statement, the Veteran stated while serving in Saudi Arabia he had headaches every day and was always tired unless he drank coffee.  The Veteran was unaware that he was suffering from sleep apnea.  While on active duty, the Veteran thought his coffee drinking was giving him headaches.  He drank on average three pots of coffee a day every day because he was always tired.   The Veteran was afraid to go to sleep because he was having dreams that he could not breathe and he would have to wake himself up.  He volunteered for night duties whenever possible so that he could take short naps during the day.  His bunk mates said that his snoring was horrible and no one else could sleep.  He reported going to the head nurse about his snoring and she gave him some spray to use.  The Veteran stated he was depressed about keeping people awake.  The Veteran reported that his doctor has told him that he suffers from chronic fatigue.  He was recently diagnosed with sleep apnea.  The doctor stated that his sleep apnea could cause his headaches.  The Veteran chose to work night shifts for the same reasons that he took the night shift while in service.  His wife said his snoring is horrible and that his wife and kids cannot sleep when he is at home.  The Veteran noted that his wife has said he stops breathing in his sleep and it frightens her.  The Veteran asserted that his sleep apnea lead to chronic fatigue and then to depression. 

In July 2010, the Veteran underwent a VA examination for his sleep apnea.  The Veteran reported working the night shift for approximately six years.  The Veteran was noted to utilize CPAP machine since January 2010.  He reported sleeping much longer and is rested after sleeping since he began using the CPAP machine.  The Veteran reported falling asleep while driving in September 2009 on his way to work at approximately 10:00 p.m. and involved in a motor vehicle accident.  The Veteran has decreased energy that had a gradual onset starting approximately 15 years prior.  Even though the Veteran was better using the CPAP machine, he still became sleepy if sitting still for short periods of time in a quiet area.  The VA examiner confirmed the Veteran's diagnosis of sleep apnea and chronic fatigue related to sleep apnea.  The VA examiner then concluded that his sleep apnea is not caused by or a result of active duty service, stating that it was less likely as not related to his respiratory infection in his STRs as respiratory infections do not cause sleep apnea.  

In his March 2011 notice of disagreement, the Veteran asserts that he has been suffering from sleep apnea since 1991.  The Veteran stated that his fellow servicemen told him that his snoring was terrible.  He reported going to sick call while he was stationed in Saudi Arabia for allergies inflammation that was caused by the chemicals treated in his tent.  He stated that the doctor treated him for sinus/upper respiratory symptoms.  He reported this problem got worse over the years and his wife was afraid that he was going to stop breathing in his sleep.  He decided to get his condition looked at by VA doctors.  He was diagnosed with sleep apnea and prescribed a CPAP in 2010.  The Veteran asserted that he never had problems sleeping prior to January 1991. 

In his July 2013 Substantive Appeal (VA Form 9), the Veteran asserted that he was misdiagnosed by the doctors in Saudi Arabia.  He was treated for sinus infections and upper respiratory inflammation in Saudi Arabia.  He was told by the doctors in Saudi Arabia that his symptoms were due to the burning oil wells and the canvass tents where he was living.  He had been taking sinus medicines since 1991 until he went to the VAMC with the same signs and symptoms as when he was in Saudi Arabia.  At the VAMC, the Veteran was told that he did not have a sinus infection or upper respiratory infection.  Rather, he was diagnosed with sleep apnea and prescribed a CPAP machine.  Since using the CPAP machine, the Veteran reported sleeping much better.  The Veteran asserted that the VAMC doctors told him that he was misdiagnosed in 1991 because sleep apnea was not heard of and this was why the sinus medication he was given in service did not solve his issues.  Since beginning the CPAP machine, the Veteran reported no longer taking any sinus or the upper respiratory medication. 

In a subsequent July 2013 statement, the Veteran described his snoring when he returned from active duty.  He reported living with his brother in separate bed rooms and keeping his brother awake at night with his snoring.  The Veteran told his brother that being in the desert gave him a sinus infection.  The Veteran described always being tired in class and sometimes falling asleep in class.  The Veteran had headaches in the morning and his concentration in class was not good.  His headaches, lack of concentration, feelings of tiredness and sleepiness, and disturbing his brother's sleep lead to his grades dropping so low that he was suspended from school for a semester and his brother moved out of their shared apartment.  The Veteran took a lot of naps throughout the day.  The Veteran had never heard of sleep apnea.  Now that he utilizes the CPAP machine, he felt great. 

In a July 2013 statement, the Veteran's wife stated that the Veteran was taking a lot of sinus medication when he returned from Saudi Arabia.  The Veteran had conveyed to his wife that he was allergic to the oil that was burning and when he blew his nose in Saudi Arabia black stuff would be in the tissue.  The Veteran had also told his wife that the tents that he lived in gave him a respiratory infection.  The wife also recounted that the Veteran snored very loudly and stopped breathing when asleep.  The wife told the Veteran these symptoms but the Veteran responded that it was his sinus infection and overtime it would clear up.  The wife stated that it never got better.  After years of asking him to go to the doctors, the Veteran finally went to the VAMC and was then diagnosed with sleep apnea and provided a CPAP machine. 

In August 2013, the Veteran underwent a VA examination.  The Veteran reported that he had trouble with snoring, stopping breathing, and daytime hyper somnolence while deployed in Saudi Arabia in 1991.  He also stated that other soldiers told him about his snoring and stopping breathing that they observed.  The VA examiner found the STRs silent for any complaints that could be related to his OSA as the separation examination in March 1991 showed no complaints.  The Veteran was found to have persistent daytime hyper somnolence attributable to his sleep apnea.  The VA examiner concluded that the Veteran's diagnosed obstructive sleep apnea was not related to any environmental hazard exposure in service and there is no support for a claim of obstructive sleep apnea beginning in service or within 1 year of active duty.  The VA examiner provided that obstructive sleep apnea is a physical blockage of air flow through the nasopharynx while sleeping and possible chemical exposure has no influence on the physical structure of the nasopharynx.  The VA examiner finally concluded that there was no support for the claim of obstructive sleep apnea beginning in service.  

In May 2017, the Veteran submitted a nexus opinion from his private physician, Dr. RSB, dated April 2017.  At his most recent visit in April 2017, the Veteran reported bothersome symptoms that he suffered from for some 25 years.  The Veteran described these symptoms dating back to 1991 when he was in the military in Iraq.  The Veteran stated that his most bothersome symptom and the symptom noticed over the years was his loud snoring that disrupted his sleep.  His snoring was impressive enough at times to be noticed by his bunk mates who were aware of his snoring and worried that he had stopped breathing at times.  The Veteran also related that when he was dating his wife she noticed that his sleep at night became very disordered and many times she became scared and woke him.  The Veteran did not have hypnagogic hallucinations or nighttime terror awakenings that could be more indicative of narcolepsy.  He did have drains from which he was awakened feeling like he was suffocating or his breathing had been interrupted.  Dr. RSB stated that this was a classic sign of sleep apnea awakening.  He also stated that the reports from the Veteran's wife of his pauses in breathing were also a classic sign of sleep apnea.  

The Veteran also reported a lot of associated excessive daytime fatigue in situations where he should not have been tired.  He often fell asleep after awakening form what should have been a full night's sleep.  The Veteran reported several instances of dosing off while driving a vehicle in the military and at least one motor vehicle accident since service related to his nodding off.  Dr. RSB stated that the Veteran outlined an impressive list of symptoms that fit with his diagnosis of obstructive sleep apnea, including loud or frequent snoring, silent pauses in breathing, choking or gasping sounds, daytime sleepiness or fatigue, unrefreshing sleep, insomnia, morning headaches, difficulty concentrating, memory loss and irritability.  The Veteran reported these symptoms present as early as 1991 and during his military career. 

Dr. RSB opined that the Veteran has symptomatic evidence of sleep apnea that dates back to his time in the military and clearly establishes that he had this disorder in the military.  Furthermore, Dr. RSB provided that his other diagnoses in service had been used as a partial explanation for his symptoms, i.e. his breathing difficulties.  

In May 2017, the Veteran testified that he first experienced and was made aware of his symptoms of sleep apnea in Saudi Arabia in 1991.  His symptoms included issues with his breathing and loud snoring that were reported to him from his bunkmates.  The Veteran noted that he worked during the night in order to offset the times he was asleep so he did not keep his bunkmates up.  The Veteran stated that he worked in the hospital while stationed in Saudi Arabia and he would discuss his issues with the doctors he was surrounded with.  He stated that the doctors explained to him that his symptoms were due to the dust that aggravated his sinuses.  He was given allergy medications to bring down the swelling and diagnosed sinusitis.  The Veteran explained that as a hospital corpsman he did not have to leave his duty station in order to see a physician and many of his conversations about his issues were casual conversations.  Therefore, not everything was documented. 

The Veteran testified that from the time he was in Saudi Arabia until his diagnosis of sleep apnea, he treated his symptoms with allergy medicines and nose strips.  Prior to his diagnosis, the Veteran's wife told him that he may have sleep apnea because her brother had it.  The Veteran reported not thinking much about it until he feel asleep driving and got into an accident.  After the accident, the Veteran underwent a sleep study and was diagnosed with sleep apnea. 

The Veteran further testified that once he began the CPAP machine, he no longer had the symptoms of sinusitis.  Once he began utilizing the CPAP machine, he was able to sleep in the same room as his wife and was not tired.  The Veteran reported that he does not have any allergies now.  He also noted that it was easier to get up and to drive and he no longer had the fear of driving.  He stopped the use of nasal spray on his own.  

Analysis

The Board concludes that in this case, as it now stands, the evidence of record is at least in relative equipoise as to whether the Veteran's sleep apnea is related to active service.  

In this regard, the Board acknowledges the July 2010 and August 2013 VA examinations opined that it is less likely than not that the obstructive sleep apnea began during service or is etiologically related to service.   However, the VA examiners opinions do not clearly take into account the lay statements of symptoms in service and since service that the Board has found the Veteran and spouse credibly reported.  Lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").
Further, the Veteran's treating physician has opined that the Veteran's sleep apnea is related to service.  The Board finds that the May 2017 private medical opinion is probative and persuasive evidence that reasonably accounts for the factual information of record and explains that the onset of the Veteran's sleep apnea is linked to his military service. The opinion was based on a contemporaneous examination and treatment, consideration of the lay statements, and a review of the Veteran's reported symptomatology, and it contains a sound explanation and rationale as to why the Veteran's obstructive sleep apnea was "clearly" related to his active service.  Thus, the Board finds that the pertinent evidence of record indicates that it is at least as likely as not that the Veteran's sleep apnea is attributable to his military service. 

In sum, the Board concludes that the balance of positive and negative evidence is at the very least in relative equipoise.  Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for sleep apnea is warranted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for sleep apnea is granted. 





____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


